Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 6/25/2019 claimed priority of date 4/26/19.
2.    Claims 1-12 are presented for examination.
					Objections
3.	Claims 1 and 6 recites abbreviations “the BMC” where full text is not present. Applicant is advised to write full text first and then abbreviation in parenthesis at least once [i.e., Baseboard Management Controller (BMC)].
Claim 1 is objected to because of the following informalities: the examiner believes the limitation of “the working module …" may have been a typo and the limitation should be written as “the working mode …”. 
Proper correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
4.	Regarding Claim 1, Claim recites the limitation "the BMC" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hance et al., (“Hance”), U.S. Patent Application Publication No.  2017/0160789, Yasukawa et al. (Yasukawa”), US Patent Application Publication No. 2016/0065001 and Snowden et al. (“Snowden”), U.S. Patent No. 4908523 
Regarding Claim 1, Hance teaches a server power management method used in a server power management system, the server power management system comprises a power module [Fig-1(109)], a backup power module [Fig-1(110)], and a server system with at least one server [Fig-1(100); the server power management method comprising:
setting the server system to operate under a first working mode [Para: 0012(when primary power supply 109 is supplying power)]; 
initializing the BMC in response to an initialization command [Para: 0018(when “BIOS initialization … powered on” of BMC)]; 
power level [Para: 0008(when “loss of power to nodes” detected at node 122)]; and 
setting the server system to operate under a second working mode during the specified pin of the BMC is at the first power level [Para: 0012 and (when “transition power provided to node 122, primary power supply 110 to … backup power supply”)];
wherein under the first working module, the server system is powered by the power module, and the processor is operated under a first clock frequency [Para: 0012 and 0016(primary power from power supply 109 has it’s respective clock frequency)]; 
under the second working mode, the server system is powered by the backup power module, and the processor is operated under a second clock frequency [Para; 0012 and 0014(backup power from backup power supply 110 has it’s respective clock frequency)].
Hance does not disclose expressly the specified pin of the BMC is at a first  and setting the server system to operate under a second working mode during the specified pin of the BMC is at the first power level; and
 the first clock frequency associated with the first working mode is larger than the second clock frequency associated with the second working mode.
In the same field of endeavor (e.g., a power supply system having a backup power supply to assure continued operation in a system), Yasukawa teaches a pin of a system at a first voltage level (when “power supply dropped below a predetermined voltage”) and setting the 
Accordingly, one of  ordinary skill in the art at the time of the invention was filed to have modified Hance’s teachings of determining whether a specified pin of the BMC is at a first power level and setting the server system to operate under a second working mode during the specified pin of the BMC is at the first power level with Yasukawa’s teachings of a pin of a system at a first voltage level and setting the system to operate under a second working mode during the pin of the system is at the first voltage power level in order to teach determining whether a specified pin of the BMC is at a first voltage level and setting the server system to operate under a second working mode during the specified pin of the BMC is at the first voltage level for the purpose of backing up data in response to loss of power or unscheduled power interruption for server system [Hance, Para: 0001].
Also in the same field of endeavor (e.g., power switching circuit arrangements for supplying power to electronic circuits), Snowden teaches a first clock frequency associated with the first working mode (clock associated with main battery voltage at V2) is larger than the second clock frequency (clock associated with lower bus frequency mode) associated with the second working mode [col-4 lines: 48-66(“change its operating frequency in response to changing battery voltage … switch to a lower bus frequency”) and col-5 lines: 1-7].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Hance’s teachings of the server system powered by the power module having a first clock frequency under a first working mode and having a second clock frequency powered by a backup power module under second working mode with Snowden’s teachings of a 
Regarding Claim 2, Snowden teaches wherein the server power management method further comprising:
determining whether a power of the backup power module is less than a first predetermined value; and generating a first shut down command for emergency shutting down of the server system during the power of the backup power module is less than the first predetermined value [col-5 lines; 1-38(when determine to eliminate some of the microprocessor functions)].
Regarding Claim 3, Hance teaches wherein the server power management method further comprising:
determining whether the power module is electrically connected to the server system when the power of the backup power module is larger than or equal to the first predetermined value [para: 0014(when “enable and/or disable the hardware switch103” to connect node 122 with either primary power or backup power supply)];
Snowden teaches determining whether the power of the backup power module is less than a second predetermined value when the power module is disconnected from the server system [col-4 lines: 67-68(when voltage falls “further below V3”)]. One of ordinary skill in the art would generating a second shut down command for shutting down the server system in a soft manner when the power of the backup power module is less than the second predetermined 
Regarding Claim 4, Snowden teaches wherein the server power management method further comprising:
counting a time duration during the server system operates under the second working mode (when determining “duration of connection to the second input terminal”) 
   	determining whether the time duration is less than a predetermined time period when the power of the backup power module is larger than or equal to the second predetermined value[col-2 lines: 1-8 (“duration exceeds a predetermined duration”)]. One of ordinary skill in the art would generating the second shut down command during the time duration is larger than or equal to the predetermined time duration as set forth above.
Regarding Claim 5, It is a common knowledge in the art that higher clock frequency mode will generate more heat than a lower clock frequency. It is obvious in light of the rejection to claim 1 as set forth above by examiner to have the high speed clock driving rate will be larger than the slower speed driving rate.
Regarding Claims 11-12, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have first working mode range from 370W – 750W and second working mode range from 0W – 375W, since it has been held that where the general conditions of a claim are disclosed in a prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187